             Case 2:19-cr-00133-DMC Document 21 Filed 10/07/19 Page 1 of 1


1    McGREGOR W. SCOTT
     United States Attorney
2    CHRISTOPHER S. HALES
     Assistant U.S. Attorney
3    501 I Street, Suite 10-100
     Sacramento, CA 95814
4    (916) 554-2700
5    Attorneys for Plaintiff
     United States of America
6

7

8                              UNITED STATES DISTRICT COURT

9                             EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,            ) 2:19-cr-00133-DMC
                                          )
12                     Plaintiff,         ) DESIGNATION OF COUNSEL
                                          )
13         v.                             )
                                          )
14   ANDREW D. PETERSON,                  )
                                          )
15                     Defendant.         )
                                          )
16                                        )
17

18         Plaintiff United States of America requests that Special
19   Assistant U.S. Attorney Stephen S. Cody be removed as counsel of
20   record in this action.
21

22   Dated: October 7, 2019                McGREGOR W. SCOTT
                                           United States Attorney
23

24                                  By:     /s/ Christopher S. Hales    __
                                           CHRISTOPHER S. HALES
25                                         Assistant U.S. Attorney
26

27

28


     DESIGNATION OF COUNSEL                     1            U.S. v. ANDREW D. PETERSON
